The appellants failed to meet their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]).
Since the appellants did not sustain their prima facie burden, it is unnecessary to determine whether the papers submitted by the plaintiffs in opposition were sufficient to raise a triable issue of fact (see Linton v Nawaz, 14 NY3d 821, 822 [2010]; Bright v Moussa, 72 AD3d 859, 860 [2010]; Menezes v Khan, 67 AD3d 654, 654-655 [2009]). Mastro, J.E, Angiolillo, Balkin, Lott and Miller, JJ., concur.